DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the communication received on 24 November 2020.  Amendments to claims 1-3, 8-11, 16-19 are acknowledged and have been carefully considered.  Claims 1-20 are pending and considered below.         

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 8, 9, 11, 12, 15-17, 19, and 20 are rejected under 35 USC 103 as being unpatentable over Faith et al. (20170300940) in view of Okerlund et al. (20140279420).

	Claims 1, 9, and 17:	Faith discloses a system for determining adjusted transaction affinity recommendation data, comprising: 

memory that stores the software and information used by the transaction affinity platform computing components ([29-42, 162-167]) to perform the operations to: 
receive transaction data associated with a set of transactions associated with a first account record ([56 “data associated with transactions previously performed (e.g. by the consumer or other consumers) is received,”]); 
analyze the transaction data to generate a transaction affinity data set ([57 “data can be used to identify a particular type of transaction. In one embodiment, the data for a transaction is parsed to identify one or more keys, which are used as identifiers for a particular transaction,” 59 “transactions are optionally correlated with other transactions and events. In this manner, different transaction patterns can be identified for different types of transactions,” 60, 73 “first consumer can be determined to be similar to an affinity group (group of similar consumers),”]); 
identify a first pair of temporally related transactions from the transaction affinity data set, the first pair of temporally related transactions including a first transaction and a second transaction that occurred later in time than the first transaction ([58, 59, 60 “pairs of correlated keys (e.g. a key pair <KI:KF>) are determined based on whether transactions associated with an initial key (KI) are correlated with transactions with a final a final key (KF). A first (initial) event can be correlated with a later (final) transaction. The initial key and the final key may be the same or different from each other. For example, a transaction at one merchant may be correlated to a later purchase at another merchant, which might occur if the merchants are near to each other,” 61, 63]); 
analyze transaction affinity data associated with each transaction in the first pair of temporally related transactions to determine time gap data associated with the first transaction and the second transaction ([63 “times of final transactions related to initial events. The times can be stored as an absolute time and/or date for each transaction (e.g. in chronological order) or organized as elapsed times for correlated events of certain key pairs. The elapsed time may be the time between a transaction with K1 and the next transaction with K2 for the correlated <K1:K2> pair,” ]); 
generate trip transaction data based on the time gap data ([126 “probability that someone will perform a certain event (e.g. a transaction) once they are visiting San Francisco can be obtained by integrating the key pair <SF: KF> over all of the desired time periods,” 158]); 
generate transaction affinity relationship data based on the trip transaction data ([157-160]); 
generate, based on the transaction affinity relationship data, merchant recommendation data associated with a set of recommended merchants that have an affinity relationship with a target merchant ([158 “incentive for any transaction based on the amount being below a threshold is sent after a transaction of the first transaction type occurs…incentive can be for a second merchant near the merchant for the transaction of the first type. In this manner, a consumer might be likely to use the incentive since the consumer is near or is often near the second merchant. The incentive can be sent as a message to a phone,”]), such that the merchant recommendation data is generated before a new transaction occurs after the second transaction and the merchant recommendation data identifies a first recommended merchant included in the set of recommended merchants ([152 “time intervals between the correlated transactions and the transactions of the first type are tracked, e.g., using the tables described above. In one implementation, one can determine a number of correlated transactions having time intervals within a specified range, and the incentive can be sent when the number is above a threshold. For example, when the number of transactions within the third, fourth, and fifth time ranges is above a threshold, the incentive can be sent,” 149, 150, 157-160]); 
determine merchant parameter information for each merchant in the set of recommended merchants (i.e., distance, incentive, traffic, rating information about merchants as per spec. para. 31) ([55 “previous transactions (e.g. 210) are used to determine when, how, and what incentives are to be provided,” 56 “Each transaction can have any number of pieces of data…data may include categories of an account number, amount of the transaction, a time and date, type or name of product or service involved in the transaction, merchant name or code (mcc), industry code, terminal field (whether a card is swiped), and geographic location,” 69 “number of transactions in a time range,” 74-77, 152, 158 “incentive can be for a second merchant near the merchant for the transaction of the first type,”]); 
determine a parameter weight value (i.e., “strength value” as per spec. para. [109], “weight value” as per spec. para. [164], that is, a relative weight value for a parameter such as incentive discount/distance) for each parameter in the set of parameters based on the input parameter information ([57, 58 “Each transaction can be associated with different keys, each with a different scope of specificity for characterizing the transaction,” 67, 70 “pattern shows a likelihood above a threshold value,” 73, 75 “incentive can also be based on how likely a transaction is, whether patterns from other consumers are used, and how closely the keys for the pattern match the keys for the transaction….relative values of likelihood between different transaction patterns can be determined by normalizing across all transactions, or across certain patterns,” 88 “value of the pattern function may be required to be above the threshold value before a transaction is considered likely enough to occur to send an incentive to a consumer. As mentioned above, multiple threshold levels can be used, with the various levels potentially being used to determine when, how, and what incentives to use,” 89 “threshold determination could be whether a counter has a high enough value (absolute or relative to one or more other counter). In another embodiment, a threshold level can be relative (e.g. normalized) compared to a total number of transactions,” 90, 108 “transaction may cause different tables for a specific consumer to be updated. The updates could be for one table for all transactions by that consumer (an example of a general table), and more specific tables for particular zip codes, merchants, and other key elements. The transaction can also cause updates of tables for the particular merchant where the transaction occurred,” 152]); Examiner Note: Examiner interprets, under a broadest reasonable interpretation, Faith’s disclosures with respect to the use of transaction related “keys” or transaction related information (i.e., events, see at least para. [116]), and the determination of relative values for the keys/events, which relative values in turn determine whether or not an incentive is to be provided to a user to disclose the above claimed limitation. 
the parameter weight value to be input via the interface ([161, 162 “subsystems such as a printer 1174, keyboard 1178, fixed disk 1179, monitor 1176, which is coupled to display adapter,” 167, 71 “indicia of the relevant pattern can be input into a modeling function as part of the determination of the time window…number of keys associated with the transaction relates to the number of inputs into the modeling function,” 74 “type of incentive to encourage a transaction is determined. The incentive may, for example, be for a specific merchant, a specific type of merchant (e.g. using an MCC code), or a specific product (or service) at any merchant. The categories for the incentive can be determined from the specific patterns where a transaction was found to be likely,” 75, 76 “incentive system 27 may also retrieve incentives from servers associated with particular merchants, manufactures, advertisers, or other companies,” Fig. 11]);  Examiner Note: Examiner interprets, under a broadest reasonable interpretation, Faith’s disclosure of computing systems including monitors and display adapters, as well as the provision of pattern indicia into a modeling function, to be appreciated by a person of skill in the art to be the equivalent of inputting parameter weight values via an interface.
the parameter weight value reflecting a level of importance for a given parameter ([62 “transactions are likely when the function has a higher value,” 70 “duration of the time window can be variable (i.e. no predetermined) duration. For instance, the duration of the time window can be based on the likelihood values (e.g. the times when the likelihood rises above and falls below the threshold,” 75 “incentive can also be based on how likely a transaction is, whether patterns from other consumers are used, and how closely the keys for the pattern match the keys for the transaction…relative values of likelihood between different transaction patterns can be determined by normalizing across all transactions, or across certain patterns,” 88 “value of the pattern function may be required to be above the threshold value before a transaction is considered likely enough to occur to send an incentive to a consumer. As mentioned above, multiple threshold levels can be used, with the various levels potentially being used to determine when, how, and what incentives to use,” 89 “threshold determination could be whether a counter has a high enough value (absolute or relative to one or more other counter). In another embodiment, a threshold level can be relative (e.g. normalized) compared to a total number of transactions,”]);
analyze the parameter weight values and the merchant parameter information ([59 “transactions are optionally correlated with other transactions and events. In this manner, different transaction patterns can be identified for different types of transactions,” 60, 61, 83-90]); 
determine an adjustment to the merchant recommendation data based on analyzing the parameter weight values and the merchant parameter information ([57, 58 “Each transaction can be associated with different keys, each with a different scope of specificity for characterizing the transaction,” 73 “optimization algorithm mentioned above can also be trained using previous patterns from multiple entities,” 74 “categories for the incentive can be determined from the specific patterns where a transaction was found to be likely,” 75, 88 “value of the pattern function may be required to be above the threshold value before a transaction is considered likely enough to occur to send an incentive to a consumer,” 90, 115, 116 “event data is used to map each event to one or more keys KI. In some embodiments, the mapped keys KI are specifically keys that are being tracked for an entity,” 117, 118, 126, 127]); and 
generate, based on the determined adjustment, adjusted merchant recommendation data that identifies a second recommended merchant in the set of recommended merchants as an alternative to the first recommended merchant ([127, 132, 146 “incentive can be sent for a transaction at a first merchant that is known to correlate to later transactions at a second merchant,” 158 “incentive can be for a second merchant near the merchant for the transaction of the first type. In this manner, a consumer might be likely to use the incentive since the consumer is near or is often near the second merchant,” 159]).
Faith does not explicitly disclose, however Okerlund discloses:
provide an interface to receive input parameter information associated with a set of parameters that are included in the merchant parameter information ([266 “terms of the potential incentive offer are defined by the merchant or a third party, such as an advertising or marketing agency…The incentive terms are sent to (or determined in) an incentive program manager 14C, via, for example, an online system….incentive offer filter, to limit the delivery of incentive offers to those offers which exceed some threshold or which meet certain criteria 14F (e.g., for certain classes of merchants (restaurants but not massage parlors); merchants having met a threshold of acceptability (a "star" rating or minimal Yelp.com rating, for example); or merchants in a certain geographic area, etc.),” 327 “Consumer Targeting Modules 25A may be accessed in order to provide information to one or more underlying databases,” 331, 333, Fig. 25 (i.e., merchant interface)]),
the input parameter information including two or more of ([298 “offers or an incentive campaign may be deployed wherein the individual offers themselves are adjusted, within parameters, based on the nature of the recipient, and the data associated with that recipient (past redemptive data, customer location, customer spending data, demographics, geography, etc.). As will be recognized by one of skill in the art there are a substantial variety of incentive offer parameters that may be employed,” 331, 333, 334, Fig. 25]):
a distance parameter priority value ([299 “individuals it seeks to reach must be within a certain geographic area such as a specific state, a specific city, specific zip codes,” 300]), 
an incentive parameter priority value ([299 “preferentially deliver incentive offers to individuals exhibiting past purchase behavior, such as (for example) only to those program registrants that have purchased over $100 worth of products,” 300]), 
a traffic parameter priority value ([299 “only to those program registrants that have purchased over $100 worth of products from Kmart and/or Walmart within the past month, but have not made any such purchase at Target,” 300]), or
a merchant rating parameter priority value ([266 “program registrant has implemented an incentive offer filter, to limit the delivery of incentive offers to those offers which exceed some threshold or which meet certain criteria 14F (e.g., for certain classes of merchants (restaurants but not massage parlors); merchants having met a threshold of acceptability (a "star" rating or minimal Yelp.com rating, for example); or merchants in a certain geographic area, etc.),”]);
receive the input parameter information ([266, 327, Fig. 25]).
Therefore it would have been obvious for Faith to provide an interface to receive input parameter information associated with a set of parameters that are included in the merchant parameter information, he input parameter information including two or more of a distance parameter priority value, an incentive parameter priority value, a traffic parameter priority value, and a merchant rating parameter priority value, and receive the input parameter information as per the steps of Okerlund in order to enable merchants and advertisers to more precisely control the targeting and delivery of advertisements to consumers and thereby potentially increase the purchasing and interaction activity generated by delivered advertisements and commensurate success of advertising campaigns.

	Claim 3, 11, and 19:	Faith in view of Okerlund discloses the system, method, and storage media as for Claims 2, 9, and 17 above, and Faith further discloses that the transaction affinity platform computing components performs the operations that determines the parameter weight value for each parameter in the set of parameters based on the input parameter information by: 
determining the parameter weight value for each parameter in the set of parameters based on at least one of the distance parameter priority value, the incentive parameter priority value, the traffic parameter priority value, or the merchant rating parameter priority value ([57, 58 “Each transaction can be associated with different keys, each with a different scope of specificity for characterizing the transaction,” 73, 75 “incentive can also be based on how likely a transaction is, whether patterns from other consumers are used, and how closely the keys for the pattern match the keys for the transaction,” 88 “threshold,” 89, 90]).

Claims 4, 12, and 20:	Faith in view of Okerlund discloses the system, method, and storage media as for Claims 2, 9, and 17 above, and Faith further discloses that the transaction affinity platform computing components performs the operations that determine the adjustment to the merchant recommendation data by: 
determining a current time information when the first recommended merchant is determined ([67, 70 “time window is determined from when the pattern shows a likelihood above a threshold value,” 71 “the pattern of a particular entity (e.g. a consumer or merchant),” 72, 73, 74 “incentive is valid only during the predicted time window,” 77]); 
determining that the merchant parameter information for the first recommended merchant reflects that the first recommended merchant is unavailable based on the current time information ([127, 150, 158 “incentive can be for a second merchant near the merchant for the transaction of the first type. In this manner, a consumer might be likely to use the incentive since the consumer is near or is often near the second merchant,” 159 “one can identify stores geographically near a merchant that is a dead end and send a coupon for a nearby store, even potentially for use within a short time period after a predicted visit to the dead end merchant,”]); 
analyzing the merchant parameter information for a potential recommended merchant in the set of recommended merchants to determine that the potential recommended merchant is available based on the current time information ([159 “one can identify stores geographically near a merchant that is a dead end and send a coupon for a nearby store, even potentially for use within a short time period after a predicted visit to the dead end merchant,”]); and 
identifying, based on analyzing the merchant parameter information, the potential recommended merchant as the second recommended merchant ([159]).

	Claims 6 and 15:	Faith in view of Okerlund discloses the system and method as for Claims 2 and 9 above, and Faith further discloses that the transaction affinity platform computing components performs the operations to determine an adjustment to the merchant recommendation data based on analyzing the parameter weight values and the merchant parameter information by: 
analyzing merchant parameter information associated with the merchants in the set of recommended merchants to determine that a potential recommended merchant in the set of recommended merchants is a merchant partner ([56, 76]); and 
identifying the potential recommended merchant as the second recommended merchant based on the determination that the potential recommended merchant is identified as a merchant partner ([56, 76]).

	Claims 8 and 16:	Faith in view of Okerlund discloses the system and method as for Claims 2 and 9 above, and Faith further discloses that the transaction affinity platform computing components performs the operations to: 
 	generate the adjusted merchant recommendation data to include a merchant identifier for the second recommended merchant ([56, 57]), parameter information associated with the second recommended merchant ([59, 60]), and recommendation message data reflecting information that conveys a recommendation of the second recommendation merchant ([74, 75, 77]); and 
provide the adjusted merchant recommendation data to a computing device for display in an interface of a display device ([80, 158])]).

	Claims 2, 7, 10, 14, and 18 are rejected under 35 USC 103 as being unpatentable over Faith et al. (20170300940) in view of Okerlund et al. (20140279420) as applied to Claims 1, 9, and 17 above, and in further view of Carlson et al. (20160343017).

Claims 2, 10, and 18:	Faith in view of Okerlund discloses the system, method, and storage media of claims 1, 9, and 17 above, and Faith does not explicitly disclose, however Carlson discloses wherein the merchant parameter information includes at least one of a distance parameter information reflecting a geographic distance between the target merchant and each merchant in the set of recommended merchants ([60, 90 “merchant propensity,” 171 “transactions at a group of different merchants. For example, a group of merchants may jointly offer a loyalty program, in which loyalty benefits (e.g., reward points) can be accumulated from purchases at any of the merchants in the group,” 289 “transactions within a predetermined area, such as a commercial district,” 308 “$100 statement credit if spent at a competitor that is a 5 minute walk from the current merchant,” 316]), incentive parameter information reflecting an indication of an incentive offered by each merchant in the set of recommended merchants ([181, 185, 213]), traffic parameter information reflecting a level of traffic between the target merchant and each merchant in the set of recommended merchants ([292 “user (101) frequently visits a merchant (e.g., a coffee shop) in the morning, but seldom or never visits the merchant in the afternoon,” 294]), and merchant rating parameter information reflecting a satisfaction rating level associated with each merchant in the set of recommended merchants ([57 “merchant benchmarking,” 58, 218, 419]), 
the system further comprising that the transaction affinity platform computing components perform the operations to generate information used to provide the interface to receive the input parameter information ([185 “incentive program is created on the portal,” 213]), the input parameter information including at least one of a distance parameter priority value, an incentive parameter priority value, a traffic parameter priority value, and a merchant rating parameter priority value ([238 “portal (143) provides a user interface to allow a merchant to define aspects of the offers (186) and offer rules (203), such as to whom the offers (186) are to be extended, when and what messages are to be delivered, the fulfillment conditions for the offers,” 247, 270, Figs. 11-21]).
Therefore it would have been obvious for Faith wherein the merchant parameter information includes at least one of a distance parameter information reflecting a geographic distance between the target merchant and each merchant in the set of recommended merchants and the system further comprising that the transaction affinity platform computing components perform the operations to generate information used to provide an interface to receive the input parameter information as per the steps of Carlson in order to enable merchants and advertisers to more precisely control the targeting and delivery of advertisements to consumers and thereby potentially increase the purchasing and interaction activity generated by delivered advertisements and commensurate success of advertising campaigns.

	Claims 7 and 14:	Faith in view of Okerlund discloses the system and method as for claims 1 and 9 above, and Faith further discloses that the transaction affinity platform computing components performs the operations to determine an adjustment to the merchant recommendation data based on analyzing the parameter weight values and the merchant parameter information by: 
analyzing merchant parameter information associated with the merchants in the set of recommended merchants to determine that a potential recommended merchant in the set of recommended merchants is a merchant partner associated with the first account record ([56 “merchant could be a whole chain or a particular store of a chain,” 76 “payment processing network 26 may have relationship deals with specific companies, advertisers, or manufacturers for sending incentives,”]); and 
Faith does not explicitly disclose, however Carlson discloses:
identifying the potential recommended merchant as the second recommended merchant based on the determination that the potential recommended merchant is identified as a merchant partner associated with the first account record ([150, 171 “group of merchants may jointly offer a loyalty program, in which loyalty benefits (e.g., reward points) can be accumulated from purchases at any of the merchants in the group and redeemable in purchases at any of the merchants,” 173, 429 “clusters and affinity information are standardized to allow sharing between business partners, such as transaction processing organizations, search providers, and marketers,” ]).
Therefore it would have been obvious for Faith to identify the potential recommended merchant as the second recommended merchant based on the determination that the potential recommended merchant is identified as a merchant partner associated with the first account record as per the steps of Carlson in order to enable merchants and advertisers to more precisely control the targeting and delivery of advertisements to consumers and thereby potentially increase the purchasing and interaction activity generated by delivered advertisements and commensurate success of advertising campaigns.

Claims 5 and 13 are rejected under 35 USC 103 as being unpatentable over Faith et al. (20170300940) in view of Okerlund et al. (20140279420) as applied to Claims 1 and 9 above, and in further view of Lee et al. (20170169497).

Claims 5 and 13:	Faith in view of Okerlund discloses the system and method as for claims 1 and 9 above, and Faith further discloses wherein the transaction affinity platform computing components perform the operations that determine the adjustment to the merchant recommendation data by:
analyzing the distance parameter value associated with the first potential recommended merchant and the distance parameter value associated with the first recommended merchant ([56, 57, 126, 158, 159]), and 
identifying the first potential recommended merchant as the second recommended merchant based on the analysis ([56, 57, 158, 159]).
Faith does not explicitly disclose, however Lee discloses:
wherein the set of recommended merchants includes a first potential recommended merchant, and the parameter information associated with the first recommended merchant includes a distance parameter value that reflects a first distance between the target merchant and the first recommended merchant, and wherein the parameter information associated with the first potential recommended merchant includes a distance parameter value that reflects a second distance between the target merchant and the first potential recommended merchant ([39, 40, 41, 107, 108, 132]), 
	Therefore it would have been obvious for Faith wherein the set of recommended merchants includes a first potential recommended merchant, and the parameter information associated with the first recommended merchant includes a distance parameter value that reflects a first distance between the target merchant and the first recommended merchant, and wherein the parameter information associated with the first potential recommended merchant includes a distance parameter value that reflects a second distance between the target merchant and the first potential recommended merchant as per the steps of Lee in order to enable merchants and advertisers to more precisely control the targeting and delivery of advertisements to consumers and thereby potentially increase the purchasing and interaction activity generated by delivered advertisements and commensurate success of advertising campaigns.

Response to Arguments/Amendments
After careful review of Applicant’s remarks/arguments filed on 24 November 2020, the Applicant's arguments with respect to claims 1-20 have been fully considered and are discussed below. 
Claim Rejections - 35 USC § 103
Applicant's arguments and amendments, filed 24 November 2020 have been fully considered but they are not persuasive. 
a.	Applicants first argue that Faith’s of keys is used to characterize a transaction and does not disclose a “parameter weight value for each parameter in the set of parameters based on the input parameter information,” nor “the parameter weight value reflecting a level of importance for a given parameter.” Faith is silent regarding parameter weight values and where parameter weight values reflect a level of importance for a given parameter.”
Examiner respectfully disagrees and replies that as explained above, Faith discloses the use of keys and other offer parameters to provide a variety of incentives to users taking into account a variety of relative values for timing, distance, consumer patterns, to determine candidate incentives to send to users based on the relative values.
b.	Applicants argue that Faith’s disclosures of an indicia of a relevant pattern do not disclose or suggest “parameter weight value” because the indicia of the relevant pattern do not disclose a level of importance for a given parameter.
Examiner respectfully disagrees and replies that as explained above, Faith’s disclosures of the use of keys and the relative measures of consumer activities with respect to threshold values (i.e., para. [88], “multiple threshold levels can be used, with the various levels potentially being used to determine when, how, and what incentives to use,”) such as thresholds which determine the deliverability of incentives based on parameters exceeding or remaining below thresholds, under a broadest reasonable interpretation, discloses the Applicant’s claims of a parameter weight value.
c.	Applicants argue that the disclosures of Faith do not disclose the inputting of parameter weight values input via an interface.
Examiner respectfully disagrees and replies that as cited to above and explained, Faith discloses the implementation of user interfaces by which merchants and other entities can enter information into the disclosed systems, the information including a variety of parameters used to determine threshold levels for comparing and implementing the delivery of incentives.  Further, as cited to above, prior art reference Okerlund as used in combination also discloses implementation of a user interface for the inputting of relevant parameters. 

Applicant’s additional remarks are addressed to new limitations in the claims and have been addressed in the rejection necessitated by the amendments.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Lo Faro (2015106244)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682